                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY BERGER, individually               :   CIVIL ACTION NO. 1:17-CV-1836
and on behalf of all others similarly      :
situated,                                  :   (Chief Judge Conner)
                                           :
                    Plaintiff              :
                                           :
             v.                            :
                                           :
BELL-MARK TECHNOLOGIES                     :
CORPORATION,                               :
                                           :
                    Defendant              :

                                  MEMORANDUM

      Before the court is the joint motion (Doc. 17) of plaintiff Jeffrey Berger

(“Berger”) and defendant Bell-Mark Technologies Corporation (“Bell-Mark”) 1 for

judicial approval of the parties’ settlement agreement. The parties seek to resolve

Berger’s claims against Bell-Mark under the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 201 et seq., the New Jersey Wage and Hour Law (“NJWHL”), N.J. STAT.

ANN. § 34:11-56a et seq., and the New Jersey Wage Payment Law (“NJWPL”), N.J.

STAT. ANN. § 34:11-4.1 et seq., as well as Berger’s claim brought pursuant to New

Jersey debt-collection law and his common-law unjust enrichment claim. For the

reasons that follow, the court will grant in part and deny in part the parties’ motion.




      1
        In the joint motion, Bell-Mark clarifies that Bell-Mark Technologies
Corporation is based in Dover, Pennsylvania and that Berger worked for Bell-Mark
Sales Co., Inc., which is based in Pine Brook, New Jersey. (Doc. 17 at 1-2). For
simplicity, the court will refer to defendant as Bell-Mark.
I.     Factual Background & Procedural History

       Bell-Mark employed Berger as a regional sales manager at its Pine Brook,

New Jersey, location from July 2015 to August 2017. (Doc. 1 ¶¶ 1, 12). According

to the complaint, Berger and other similarly situated individuals frequently

worked in excess of forty (40) hours per week without receiving overtime pay or

compensation for “non-exempt duties” performed beyond their regular shift end

time. (Id. ¶¶ 12-13). Bell-Mark also allegedly failed to pay Berger certain

commissions earned, (id. ¶ 12), or reimburse him for certain “business costs,”

(see id. ¶ 62; see also Doc. 17 at 2).

       Berger commenced this action by filing a six-count complaint on October 6,

2017, asserting violations of the FLSA, the NJWHL, the NJWPL, and New Jersey’s

debt-collection law, as well as a common-law claim of unjust enrichment. Bell-Mark

filed an answer on January 19, 2018, denying each of Berger’s claims. After

engaging in court-ordered mediation, the parties arrived at a settlement and release

agreement (“proposed settlement”). Berger and Bell-Mark filed the instant joint

motion on February 15, 2019, seeking judicial approval of their proposed settlement.

II.    Legal Standard

       Congress enacted the FLSA for the purpose of “protect[ing] all covered

workers from substandard wages and oppressive working hours.” Barrentine

v. Ark.-Best Freight Sys., 450 U.S. 728, 739 (1981); see also 29 U.S.C. § 202(a). The

statute was designed to ensure that each employee covered by the Act would

receive “[a] fair day’s pay for a fair day’s work and would be protected from the

evil of overwork as well as underpay.” Barrentine, 450 U.S. at 739 (internal


                                           2
citations and quotations omitted). To safeguard employee rights made mandatory

by statute, a majority of courts have held that bona fide FLSA disputes may only be

settled or compromised through payments made under the supervision of the

Secretary of the Department of Labor or by judicial approval of a proposed

settlement in an FLSA lawsuit. 2

      The Third Circuit has not addressed whether FLSA actions claiming unpaid

wages may be settled privately prior to obtaining judicial approval. Absent such

guidance, district courts within the Third Circuit have routinely adopted the

majority position and have required judicial approval as a precondition to amicable

resolution of claims. 3 Courts typically employ the considerations set forth by the

Eleventh Circuit in Lynn’s Food Stores, 679 F.2d 1350, when evaluating proposed

FLSA settlement agreements. See, e.g., Kraus, 155 F. Supp. 3d 516; McGee, 2014

WL 2514582; Brown, 2013 WL 5408575; Deitz, 2013 WL 2338496; Altenbach, 2013 WL


      2
        See, e.g., Lynn’s Food Stores, Inc. v. U.S. ex rel. U.S. Dep’t of Labor, 679
F.2d 1350, 1354-55 (11th Cir. 1982); Cheeks v. Freeport Pancake House, Inc., 796
F.3d 199, 206 (2d Cir. 2015); Copeland v. ABB, Inc., 521 F.3d 1010, 1014 (8th Cir.
2008); Taylor v. Progress Energy, Inc., 493 F.3d 454, 460, 462 (4th Cir. 2007),
superseded by regulation on other grounds as recognized by Whiting v. The Johns
Hopkins Hosp., 416 F. App’x 312, 316 (4th Cir. 2011); Walton v. United Consumers
Club, Inc., 786 F.2d 303, 305-07 (7th Cir. 1986); but see Martin v. Spring Break ‘83
Prods., L.L.C., 688 F.3d 247, 256 (5th Cir. 2012).
      3
        See, e.g., Kraus v. PA Fit II, LLC, 155 F. Supp. 3d 516 (E.D. Pa. 2016);
McGee v. Ann’s Choice, No. 12-2664, 2014 WL 2514582 (E.D. Pa. June 4, 2014);
Brown v. TrueBlue, Inc., No. 1:10-CV-514, 2013 WL 5408575 (M.D. Pa. Sept. 25,
2013); Deitz v. Budget Renovations & Roofing, Inc., No. 4:12-CV-718, 2013 WL
2338496 (M.D. Pa. May 29, 2013); Altenbach v. Lube Ctr., No. 1:08-CV-2178, 2013
WL 74251 (M.D. Pa. Jan. 4, 2013); Cuttic v. Crozer-Chester Med. Ctr., 868 F. Supp.
2d 464 (E.D. Pa. 2012); Brumley v. Camin Cargo Control, Inc., No. 08-1798, 2012
WL 1019337 (D.N.J. Mar. 26, 2012); Morales v. PepsiCo, Inc., No. 11-6275, 2012
WL 870752 (D.N.J. Mar. 14, 2012).

                                          3
74251; Cuttic, 868 F. Supp. 2d 464; Brumley, 2012 WL 1019337; Morales, 2012 WL

870752.

       Under Lynn’s Food Stores, a proposed compromise may satisfy judicial

review if it is a “fair and reasonable resolution of a bona fide dispute over FLSA

provisions.” Lynn’s Food Stores, 679 F.2d at 1355 (emphasis added). When a

reviewing court is satisfied that the agreement in fact resolves a bona fide dispute, it

proceeds in two phases: first, the court assesses whether the parties’ agreement is

fair and reasonable to the plaintiff employee; and second, it determines whether the

settlement furthers or “impermissibly frustrates” implementation of the FLSA in

the workplace. Kraus, 155 F. Supp. 3d at 523; see McGee, 2014 WL 2514582, at *2;

Brown, 2013 WL 5408575, at *1; Altenbach, 2013 WL 74251, at *1.

III.   Discussion

       The court will consider seriatim the terms of the proposed settlement, the

nature of the parties’ dispute, and the fairness and reasonableness of the

compromise as to Berger and as measured against the intent of the FLSA. See

Lynn’s Food Stores, 679 F.2d at 1355.

       A.    Terms of Proposed Settlement

       Under the terms of the proposed settlement, Bell-Mark agrees to pay

$9,000.00 to resolve Berger’s claims. 4 (See Doc. 17-1 ¶ 2). Berger will receive


       4
       If an amicable resolution is not reached, the parties agree that the above-
captioned action cannot proceed in the Middle District of Pennsylvania and that
venue must be transferred to the District of New Jersey. (Doc. 17-1 at 1). A
defendant may waive lack of venue “by consent or conduct.” Neifeld v. Steinberg,
438 F.2d 423, 427 (3d Cir. 1971) (citing Hoffman v. Blaski, 363 U.S. 335, 343 (1960));
DePuy Synthes Sales, Inc. v. Edwards, 23 F. Supp. 3d 472, 480 (E.D. Pa. 2014).

                                           4
$4,800.00 of the total settlement amount, and his counsel will receive $4,200.00 in

attorney’s fees and costs. (Id.; Doc. 17 at 4). In exchange for payment thereunder,

the proposed settlement contains the following release and non-disparagement

clauses:

             7.      RELEASE. Employee hereby irrevocably and
             unconditionally releases and forever discharges the
             Released Parties and all persons acting by, through,
             under or in concert with any of them from all claims
             asserted in the Lawsuit, as well as any and all claims,
             liabilities, actions, demands, obligations, agreements, or
             proceedings of any kind, individually or as part of a group
             action, whether known or unknown, arising out of or
             relating to Employee’s employment or the termination of
             her [sic] employment, including, but not limited to, all
             matters in law, in equity, in contract, or in tort, or
             pursuant to statute, including damages, attorney’s fees,
             costs and expenses, to the fullest extent permitted by
             governing law, including without limitation, claims
             arising under the Fair Labor Standards Act, the
             Pennsylvania Wage Payment and Collection Law, the
             Pennsylvania Minimum Wage Act, the Pennsylvania
             Whistle Blower Law, the public policy exception to the
             employment at will doctrine, the Age Discrimination in
             Employment Act, the Civil Rights Act of 1866, Title VII of
             the Civil Rights Act of 1964, the Civil Rights Act of 1991,
             the Employee Retirement Income Security Act, the
             Americans with Disabilities Act, the National Labor
             Relations Act, the Family and Medical Leave Act, the
             Worker Adjustment and Retraining Notification Act, or
             any other federal, state, or local law, statute, or ordinance
             to the fullest extent permitted by governing law.

             ...

             9.     NON-DISPARAGEMENT. Employee agrees to
             make no public or private statements that are disparaging
             of the Company, except that he may furnish factually
             accurate information requested by any federal, state or
             local governmental entity or pursuant to subpoena.
             Employee shall direct any requests for verification of
             employment only to John Marozzi, who will provide dates


                                           5
               of employment, position held and salary if authorized. No
               other information will be provided.

(Doc. 17-1 ¶¶ 7, 9).

       B.      Bona Fide Dispute

       The court first addresses the threshold question of whether the proposed

settlement resolves a bona fide dispute between the parties. Berger alleges that

Bell-Mark willfully, intentionally, and maliciously violated state and federal law.

(Doc. 1 ¶¶ 13-14, 37). Berger avers that Bell-Mark knew he frequently worked more

than 40 hours a week and yet failed to compensate him at a rate of one and one-half

times his regular pay as required by the FLSA. (See id. ¶¶ 13, 36-37, 39). According

to the complaint, Bell-Mark also violated the FLSA by failing to pay overtime wages

to other employees similarly situated to Berger. (Id.) Berger claims that Bell-Mark

failed to pay him certain commissions earned and reimburse him for business costs.

(Id. ¶ 12; see id. ¶ 62).

       Bell-Mark denies these allegations and raises 23 affirmative and other

defenses in its answer. (Doc. 10 at 4 ¶ 13, at 7 ¶¶ 36-37, 39, at 12-15 ¶¶ 1-23).

Specifically, Bell-Mark denies that Berger worked over 40 hours in any given week

during the relevant period and contends that Berger—a salaried employee with

sales-related commission opportunities—was exempt from receiving overtime pay.

(Id. at 3-4 ¶¶ 12-13, at 7 ¶¶ 36-37, 39; see Doc. 17 at 2). In its answer, Bell-Mark

disputes that Berger was not paid commissions earned or that it was unjustly

enriched by failing to reimburse Berger for business costs he incurred. (Doc. 10 at 3

¶ 12, at 10 ¶ 62; see also Doc. 17 at 2). Bell-Mark also rejects Berger’s contention



                                             6
that there are other employees similarly situated to him that were unlawfully

denied overtime pay under the FLSA. (Doc. 10 at 3-4 ¶¶ 12-13, at 7 ¶¶ 36-37, 39; see

also Doc. 17 at 3). In support of this contention, Bell-Mark notes that it is “a small

company” that employed few regional sales managers during the relevant time.

(Doc. 17 at 2). The parties engaged in mediation and reached the proposed

settlement currently under review. (See Doc. 9; Doc. 17-1).

       A bona fide dispute is one in which there is some doubt whether the plaintiff

would succeed on the merits at trial. See Lynn’s Food Stores, 679 F.2d at 1354;

Kraus, 155 F. Supp. 3d at 530; Deitz, 2013 WL 2338496, at *3. Therefore, an

agreement settling FLSA claims must not amount to a “mere waiver of [an

employee’s] statutory rights,” but rather must “reflect a reasonable compromise”

of genuinely disputed factual issues. Lynn’s Food Stores, 679 F.2d at 1354. Such

doubt is manifest in the matter sub judice. There are genuine questions as to

whether Berger could prove to a jury’s satisfaction that he worked the overtime

hours alleged and that Bell-Mark knew of and willfully disregarded its obligation to

compensate him and other similarly situated employees for overtime hours worked.

(See Doc. 1 ¶¶ 13, 36-37, 39; Doc. 10 at 3-4 ¶¶ 12-13, at 7 ¶¶ 36-37, 39; see Doc. 17 at

2-3). Ostensible legal issues include whether Berger and other regional sales

managers are exempt employee under the FLSA and whether Berger could satisfy

the requirements for a class or collective action. The court concludes that the

proposed agreement resolves a bona fide dispute between the parties.




                                             7
      C.        Fair and Reasonable Settlement

      The court next determines whether the settlement agreement proposed by

the parties represents a fair and reasonable compromise of Berger’s claims against

Bell-Mark. In undertaking this analysis, district courts within the Third Circuit

have considered the factors set forth in Girsh v. Jepson, 521 F.2d 153, 157 (3d Cir.

1975), which established evaluative criteria for measuring the fairness of proposed

class action settlements. See, e.g., McGee, 2014 WL 2514582, at *2; Brown, 2013 WL

5408575, at *2; Deitz, 2013 WL 2338496, at *5-8; Altenbach, 2013 WL 74251, at *2;

Brumley, 2012 WL 1019337, at *4-5. Girsh directs courts to examine the following

nine factors:

                (1) the complexity, expense[,] and likely duration of the
                litigation; (2) the reaction of the class to the settlement;
                (3) the stage of the proceedings and the amount of
                discovery completed; (4) the risks of establishing liability;
                (5) the risks of establishing damages; (6) the risks of
                maintaining the class action through the trial; (7) the
                ability of the defendants to withstand a greater judgment;
                (8) the range of reasonableness of the settlement fund in
                light of the best possible recovery; [and] (9) the range of
                reasonableness of the settlement fund to a possible
                recovery in light of all the attendant risks of litigation.

Girsh, 521 F.2d at 156-57 (citation omitted). Some of the Girsh factors are of “little

help, if not irrelevant, in the single-plaintiff context.” Howard v. Phila. Hous. Auth.,

197 F. Supp. 3d 773, 777 n.1 (E.D. Pa. 2016). Consequently, courts need not apply

the factors mechanically. Id. (quoting Kraus, 155 F. Supp. 3d at 523 n.3). Applying




                                              8
the appropriate Girsh factors, the court concludes that the parties’ proposed

settlement constitutes a fair and reasonable compromise of Berger’s claims. 5

      The parties acknowledge in their joint motion that Berger is likely to face

difficulties in succeeding on many of his claims. The parties apparently agree that

Berger was properly classified by Bell-Mark as exempt and that he received all

earned commissions. (Doc. 17 at 4). The parties further represent that Berger’s

complaint was “improperly filed as a class and collective action” and that should

Berger be required to litigate in New Jersey pursuant to a change of venue, he

would be constrained to file his action as a single-plaintiff lawsuit. (Id.) Berger’s

unreimbursed business expenses remain at issue. (Id.)

      The court finds that the parties gained an adequate appreciation for the

merits of Berger’s claims. See Deitz, 2013 WL 2338496, at *6. The proposed

settlement provides Berger with sufficiently reasonable compensation. The

$9,000.00 settlement sum, which the parties agreed to after months of settlement

talks where both Berger and Bell-Mark were represented by counsel, includes

$4,800.00 for alleged unreimbursed business expenses. (See Doc. 17 at 4). Given

that the record is silent regarding an estimate of the business expenses that Berger

claims went unreimbursed, and in light of the perceived deficiencies in many of

Berger’s other claims, the agreed-upon sum of $9,000.00 is reasonable compensation

for Berger’s disputed wage, commission, and business expense claims. Weighing all


      5
        Berger purports to pursue this action on behalf of himself and “all others
similarly situated.” (See Doc. 1). Because the proposed settlement is between only
Berger and Bell-Mark, (see Doc. 17-1), and because no class or collective action has
been certified to date, we approach this matter as a single-plaintiff case.

                                           9
of the applicable Girsh factors, we find that the proposed settlement presents a fair

and reasonable resolution of Berger’s claims.

      D.     Furtherance of the FLSA

      The court must also determine whether the proposed settlement furthers or

frustrates implementation of the FLSA in the workplace. See McGee, 2014 WL

2514582, at *2; Brown, 2013 WL 5408575, at *3; Altenbach, 2013 WL 74251, at *1.

This inquiry requires consideration of three interrelated FLSA objectives: (1)

combatting “inequalities in bargaining power between employers and employees,”

Lynn’s Food Stores, 679 F.2d at 1352 (citing Brooklyn Sav. Bank v. O’Neil, 324 U.S.

697, 706 (1945)); (2) ensuring widespread employer compliance with the FLSA,

McGee, 2014 WL 2514582, at *3 (citing Brumley, 2012 WL 1019337, at *7); and (3)

honoring the “private-public character” of employee rights, whereby the public has

a general interest in employee well-being and access to fair wages, see Cuttic, 868 F.

Supp. 2d at 467; Brown, 2013 WL 5408575, at *3 n.2 (citation omitted); Altenbach,

2013 WL 74251, at *3 (same). Courts assess a settlement’s consonance with these

FLSA objectives by considering, inter alia, the scope of any confidentiality

provisions, see, e.g., McGee, 2014 WL 2514582, at *3; Brown, 2013 WL 5408575, at *3;

Altenbach, 2013 WL 74251, at *2-3, and the breadth of any release of claims, see,

e.g., Giannattasio v. Excellent Pancake, Inc., No. 18-CV-176, 2018 WL 3913109,

at *2-3 (E.D. Pa. Aug. 15, 2018); Bettger v. Crossmark, Inc., No. 1:13-CV-2030, 2015

WL 279754, at *8-10 (M.D. Pa. Jan. 22, 2015) (Conner, C.J.). The proposed

settlement contains no confidentiality clause; therefore, our analysis turns on the

terms of the release provision.


                                          10
      District courts reviewing proposed FLSA settlements frequently require

litigants to limit the scope of waiver and release provisions to “claims related to the

specific litigation.” Singleton v. First Student Mgmt. LLC, No. 13-1744 JEI, 2014

WL 3865853, at *8-9 (D.N.J. Aug. 6, 2014); see also Giannattasio, 2018 WL 3913109,

at *2-3; Kraus, 155 F. Supp. 3d at 532-33; Bettger, 2015 WL 279754, at *8-10

(collecting cases). Courts must closely examine FLSA settlements containing

“pervasive” release provisions that “confer[] an uncompensated, unevaluated, and

unfair benefit on the employer.” Brumley, 2012 WL 1019337, at *8 (citation

omitted). Provisions requiring employees to generally release and waive all future

claims against employers contravene the FLSA objective of maintaining equal

bargaining power between employers and employees, thereby “impermissibly

frustrat[ing] the implementation of an otherwise fair and reasonable settlement.”

Kraus, 155 F. Supp. 3d at 533 (citing Bettger, 2015 WL 279754, at *9); see also

Giannattasio, 2018 WL 3913109, at *2 (same); Brumley, 2012 WL 1019337, at *8.

      In relevant part, the release clause included in the proposed settlement

requires Berger to:

             Irrevocably and unconditionally release[] and forever
             discharge[] the Released Parties . . . from all claims
             asserted in the Lawsuit, as well as any and all claims . . .
             whether known or unknown, arising out of or relating to
             [Berger’s] employment or the termination of [his]
             employment, including, but not limited to, all matters in
             law, in equity, in contract, or in tort, or pursuant to
             statute . . . including . . . claims arising under the Fair
             Labor Standards Act, the Pennsylvania Wage Payment
             and Collection Law, the Pennsylvania Minimum Wage
             Act, the Pennsylvania Whistle Blower Law, the public
             policy exception to the employment at will doctrine, the
             Age Discrimination in Employment Act, the Civil Rights


                                          11
              Act of 1866, Title VII of the Civil Rights Act of 1964, the
              Civil Rights Act of 1991, the Employee Retirement Income
              Security Act, the Americans with Disabilities Act, the
              National Labor Relations Act, the Family and Medical
              Leave Act, the Worker Adjustment and Retraining
              Notification Act, or any other federal, state, or local law,
              statute, or ordinance . . . .

(Doc. 17-1 ¶ 7).

       We find the sweeping breadth of the proposed settlement’s release clause

inappropriately comprehensive. The release clause precludes Berger from raising

any and all claims—both known and unknown—under federal, state, and local law

without regard to whether said claims are premised on the factual allegations

undergirding this litigation. 6 The clause functions as a complete bar against

Berger’s ability to litigate against Bell-Mark on any claims arising out of his

employment, even those that are unrelated to the overtime pay, commissions, and

business expenses at issue in this case.

       Tasked with ensuring that implementation of the FLSA is furthered, not

frustrated, by the parties’ proposed settlement, the court cannot approve the

release clause in its present form. We thus approve only the provisions that release

Bell-Mark from claims that both fall within the ambit of the FLSA and related New

Jersey law and arise from the alleged facts of the instant litigation.




       6
         Perplexingly, the release extends not only to federal statutes inapposite to
Berger’s current claims (e.g., the Americans with Disabilities Act), but also bars
suits brought under Pennsylvania law and not New Jersey law despite the parties’
representation that venue is most proper in New Jersey. (See Doc. 17-1 ¶ 7; Doc. 17
at 2, 4). This fact further underscores our conclusion that the release provision is
impermissibly overbroad.

                                           12
IV.    Conclusion

       The court will grant in part and deny in part the parties’ joint motion

(Doc. 17) for judicial approval of the proposed settlement and will grant the parties

an opportunity to remedy the concerns identified herein. An appropriate order

shall issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

Dated:    April 30, 2019
